Citation Nr: 0104639	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1983 to 
April 1987 and from  April 1988 to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO denied service connection for tinnitus, a low back 
disorder, and an acquired psychiatric disorder.  The veteran 
filed a timely notice of disagreement and his appeal has been 
perfected to the Board.


REMAND

The Board notes that there are additional treatment records 
regarding the veteran's acquired psychiatric disorder that 
have not been obtained for association with the claims file.  
In response to request from the RO for the veteran's 
treatment records, the U.S. Naval Hospital in Beaufort, South 
Carolina, advised the RO that the records were archived at 
the VA Service Medical Records Center (SMRC), St. Louis, 
Missouri.  There is no indication in the claims file that an 
additional request was made to the SMRC for the treatment 
records originating from the Beaufort Naval Hospital.  In 
addition, the veteran identified Dr. Vilaponto as his 
treating psychiatrist during his March 1999 VA neurological 
exam.  The treatment records from the office of Dr. Vilaponto 
have not been obtained for association with the claims 
folder.

In summary, the veteran has stated that he suffered acoustic 
trauma while in service, resulting in his tinnitus (although 
there is no evidence of any diagnosis of or treatment for 
tinnitus in service), that the physical demands of his active 
service duties caused his current low back disorder (although 
there is no evidence of any diagnosis of or treatment for a 
low back disorder in service), and that his acquired 
psychiatric disorder was incurred in service.  As noted 
above, there is evidence of record that the veteran currently 
has the aforementioned medical disorders.  However, there is 
no medical opinion from any physician of record in this case 
which links the veteran's current tinnitus, low back 
disorder, or acquired psychiatric disorder to an in-service 
injury or disease.  Although the veteran has stated his 
belief in the matter, as a layperson, the veteran is not 
competent to give a medical opinion concerning a current 
medical diagnosis of disability or its relation, if any, to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that a VA examination is necessary when there 
is insufficient medical evidence to decide a claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Furthermore, VA must make reasonable 
efforts to obtain records (including private records) that 
the claimant sufficiently identifies.  Id.

As noted above, there are no medical opinions of record that 
support a relationship between the veteran's claimed 
disabilities and any in-service injury or disease.  In 
addition, there are treatment records that have been 
identified and not yet associated with the claims folder.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the VA SMRC and 
obtain a complete copy of the veteran's 
treatment records from the Beaufort Naval 
Hospital, based on the March 1999 
response from that facility that such 
records have been archived at the SMRC.  
Those records should be associated with 
the claims folder.  If the requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.

2.  After contacting the veteran to 
ascertain treatment record location, the 
RO should obtain and associate with the 
claims file all pertinent medical records 
concerning treatment for psychiatric 
disorders originating from the office of 
Dr. Vilaponto.  If the requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.

3.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnoses of tinnitus, low 
back disorder, and acquired psychiatric 
disorder, which have not been obtained to 
date, with special attention to sources 
of information regarding the veteran's 
tinnitus or low back disorder during 
service, and any treatment records 
regarding the veteran's acquired 
psychiatric disorder compiled during the 
period of one year following his 
discharge from service in 1994.  These 
sources may include private medical 
records showing treatment of the claimed 
disability, fellow service personnel 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder.

4.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any diagnosed 
tinnitus, low back disorder, or acquired 
psychiatric disorder.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should 
diagnose all pathology.  The physician 
should render an opinion, as to whether 
it is as least as likely as not that any 
current pathology is in any way related 
to the veteran's active military service 
or whether it is due to other causes.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for tinnitus, low back 
disorder, and acquired psychiatric 
disorder, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

8.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims file is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

